     Case 5:19-cv-00460-DMG-KK Document 51 Filed 11/19/20 Page 1 of 2 Page ID #:1269




1                                                                                  JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                              ) Case No.: ED CV 19-460-DMG (KKx)
11    DONNA CLASEN,                           )
                                              )
12                            Plaintiff,      ) JUDGMENT
                                              )
13                v.                          )
                                              )
14    SKYWEST AIRLINES, INC.,                 )
                                              )
15                            Defendant.      )
                                              )
16                                            )
17
18
19
20
21
22
23
24
25
26
27
28



                                              -1-
     Case 5:19-cv-00460-DMG-KK Document 51 Filed 11/19/20 Page 2 of 2 Page ID #:1270




1           This Court having granted Defendant SkyWest Airlines, Inc.’s Motion for
2     Summary Judgment by Order dated November 19, 2020,
3           IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
4     of Defendant and against Plaintiff Donna Clasen.
5
6     IT IS SO ORDERED.
7     DATED: November 19, 2020
8                                                                DOLLY M. GEE
9                                                        UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
